UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7306


EDWIN JONES-EL,

                   Plaintiff - Appellant,

             v.

EDWARD WRIGHT, Warden of Lawrenceville Correctional Center; DANIEL
CALHOUN, Dr./Physician of Lawrenceville Correctional Center; KIMBERLY
MOODY, Head RN of Lawrenceville Correctional Center; DAWN GOODE, RN
and Medical Administrator of Lawrenceville Correctional Center; JENNIFER
SEGURA, RN at Lawrenceville Correctional Center,

                   Defendants - Appellees,

             and

CHRISSY JONES, Grievance Coordinator of Lawrenceville Correctional Center;
RENEE WOODSON, Regional Ombudsmens of the Eastern Regional of Virginia
Department of Corrections,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00502-AWA-RJK)


Submitted: January 17, 2019                                Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Edwin Jones-El, Appellant Pro Se.    Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Edwin Jones-El appeals the district court’s orders dismissing Defendants Jones

and Woodson for failure to state a claim and granting summary judgment to the

remaining defendants.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Jones-El v. Wright,

No. 2:16-cv-00502-AWA-RJK (E.D. Va. Dec. 12, 2016 & Sept. 28, 2018). We deny

Jones-El’s motion to appoint counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           3